CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent registered public accountants, we hereby consent to the use of our report incorporated by reference herein dated July 30, 2010 on the financial statements of Barrett Growth Fund, a series of the Trust for Professional Managers, as of May 31, 2010, and for the periods indicated therein and to the references to our firm in the prospectus and the Statement of Additional Information in this Post-Effective Amendment to Barrett Growth Fund’s Registration Statement on Form N-1A. Cohen Fund Audit Services, Ltd. Westlake, Ohio September 16, 2010
